Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an application filed April 28, 2021. Claims 1 and 11 have been amended. Claims 2-3, 6-7, and 16 have been cancelled. Claims 1, 4-5, 8-15, and 17 are pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed April 28, 2021, with respect to the rejection(s) of the claim(s) have been fully considered. Some arguments were found persuasive and some were not. For the arguments found persuasive, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jagadish et al. (US 2009/0271370 A1). Arguments not found persuasive have been addresses below as:

Applicants are arguing in substance the following:

Arguments to 101 rejection:
a) Claims 1 and 11 go beyond simple instructions to a generic computer because the claims now recite “creating, by a plurality of user equipments each associated with 

Response to argument a:
	The Examiner respectfully disagrees. The claims remain directed to the abstract idea of “Certain Methods of Organizing Human Activities” for managing personal relationships or interactions between people such as generating a list of leads and sending a message to each lead in the list of leads. The mere use of “a plurality of user equipments” is not indicative of an integration into a practical application. The claims do not include any additional elements that amount to significantly more than the recited judicial exception. Mere instructions using “a plurality of user equipments” cannot provide an inventive concept to human activities that are well known, conventional, and routine. For example, “user equipments” may simply be directed to a pen and paper, wherein a user writes a list of contacts using the pen and paper, and further generates a letter or note to each individual on the list of contacts. Therefore, the 101 rejection has been maintained.

Claim Objections
Claims 5 and 8-10 are objected to because of the following informalities:  Claims 5 and 8-10 are dependent on cancelled claims 2 and 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the first instance of the limitation “the plurality of collaborators” and “the plurality of leads”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitations “the plurality of subset lists of leads”, “the message”, “the subset of the plurality of leads”, and “the leads in the subset list of leads”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method 
The limitation of determining, creating, and transmitting a message to a list of leads, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activities but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed by a human. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses a user manually making a list of contacts of individuals he/she knows. Once those contacts are determined and listed, the user may send a message to those individuals via post mail, email, phone call, etc. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activities but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recites few additional elements – using a processor and user equipment to perform the determining, creating, and transmitting steps. The processor in the method steps are recited at a high-level of generality (i.e., as a generic server performing a generic computer function of receiving requests) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behforooz et al. (US 8,407,311 B1), in view of Jagadish et al. (US 2009/0271370 A1).

With respect to claim 1, Behforooz discloses a method of leveraging connections (Abstract), the method comprising:
;
(b)    creating, by the processor, a message for each one of the plurality of subset lists of leads to one of a plurality of collaborators (Col. 12, lines 31-65 and Fig. 2, 214, send introduction to candidate); and
(c)    transmitting, by the processor, each message with one of the plurality of subset lists of leads to each of the plurality of collaborators from a user (Col. 12, lines 31-65 and Fig. 7B, send introduction from sponsor to contact in sponsor’s contact list);
Behforooz does not explicitly teach:
wherein the plurality of subset lists of leads is based on determining a correspondence between the list of leads and the plurality of collaborators of a user, and wherein each one of the plurality of subset lists of leads do not have a correspondence to the user;
wherein the message is a request for an introduction to the user by one of the plurality of collaborators to one of the plurality of leads;
(d)    creating, by a plurality of user equipments each associated with the plurality of collaborators, a second message to each one of the leads in the subset list of leads; and
(e)    transmitting, by the plurality of user equipments, the second message to each one of the leads in the subset list of leads;
	However, Jagadish discloses:
wherein the plurality of subset lists of leads is based on determining a correspondence between the list of leads and the plurality of collaborators of a user , and wherein each one of the plurality of subset lists of leads do not have a correspondence to the user (Abstract and [0020], user is provided a list of friends based on a friend’s contact list, thus creating indirect connections with friends of friends);
wherein the message is a request for an introduction to the user by one of the plurality of collaborators to one of the plurality of leads ([0039], entering communication with a contact suggested by a friend);
(d)    creating, by a plurality of user equipments each associated with the plurality of collaborators, a second message to each one of the leads in the subset list of leads (Abstract, [0025], [0074], and Claim 4, user initiates communication with at least one contact from ordered list of contacts); and
(e)    transmitting, by the plurality of user equipments, the second message to each one of the leads in the subset list of leads (Abstract, [0025], [0074], and Claim 4, user initiates communication with at least one contact from ordered list of contacts).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Behforooz with the teachings of Jagadish and send an introduction message to a user in reference to a lead and allow the user to engage in communication with the lead, in order to allow introductions of users which share a commonality to a particular collaborator, and in turn, generate potential relationships between the users introduced to one another.
With respect to claim 4, the combination of Behforooz and Jagadish discloses the method according to claim 1, wherein Behforooz discloses the message is at least 
With respect to claim 5, the combination of Behforooz and Jagadish discloses the method according to claim 2, wherein Jagadish further discloses the second message is at least one of an email, text message, sms message, social media message, and instant message ([0036]).
With respect to claim 8, the combination of Behforooz and Jagadish discloses the method according to claim 7, wherein Behforooz discloses the correspondence is based on at least (i) recency of communication, (ii) length of relationship, (iii) strength of relationship, (iv) the collaborator knowing the lead, (v) seniority, and (vi) amount of communication (Col. 9, lines 18-23, age of message scoring).
With respect to claim 9, the combination of Behforooz and Jagadish discloses the method according to claim 2, wherein Behforooz discloses the method further comprising tracking responses to the introduction request messages and to the second messages (Col. 12, lines 31-65 and Col. 13, lines 56-67, log information of introduction messages).
With respect to claim 10, the combination of Behforooz and Jagadish discloses the method according to claim 7, wherein Behforooz discloses the correspondence is based on the collaborator knowing the lead (Col. 8, lines 23-26, contact list of user is used for suggestion of pairs).
With respect to claim 11, Behforooz discloses a method of leveraging connections (Abstract), the method comprising:

(b)    determining, by the processor, a correspondence between (i) each one of the plurality of collaborators, and (ii) the plurality of leads (Col. 12, lines 31-65 and Fig. 7B, send introduction from sponsor to contact in sponsor’s contact list);
(c)    transmitting, by the processor, messages to the plurality of collaborators (Col. 12, lines 31-65 and Fig. 2, 214, send introduction to candidate); and
Behforooz does not explicitly teach:
wherein each one of the plurality of subset lists of leads do not have a correspondence to the user;
wherein the message is a request for an introduction to the user by one of the plurality of collaborators to one of the plurality of leads;
(d)    creating, by a plurality of user equipments each associated with the plurality of collaborators, a second message to each one of the leads in the subset list of leads; and
(e)    transmitting, by the plurality of user equipments, the second message to each one of the leads in the subset list of leads;
	However, Jagadish discloses:
wherein each one of the plurality of subset lists of leads do not have a correspondence to the user (Abstract and [0020], user is provided a list of friends based on a friend’s contact list, thus creating indirect connections with friends of friends);
wherein the message is a request for an introduction to the user by one of the plurality of collaborators to one of the plurality of leads ([0039], entering communication with a contact suggested by a friend);
(d) creating, by the processor, a second message to each one of the subset of the plurality of leads from one of the plurality of collaborators (Abstract, [0025], [0074], and Claim 4, user initiates communication with at least one contact from ordered list of contacts); and
(e) transmitting, by a plurality of processors each associated with the plurality of
collaborators, the second message to each one of the leads in the subset list of leads (Abstract, [0025], [0074], and Claim 4, user initiates communication with at least one contact from ordered list of contacts).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Behforooz with the teachings of Jagadish and send an introduction message to a user in reference to a lead and allow the user to engage in communication with the lead, in order to allow introductions of users which share a commonality to a particular collaborator, and in turn, generate potential relationships between the users introduced to one another.
With respect to claim 12, the combination of Behforooz and Jagadish discloses the method according to claim 11, wherein Behforooz discloses the plurality of leads is one of a list and a spreadsheet of individuals (Col. 11, lines 13-30, candidate sponsor list for introducing users to one another).
With respect to claim 13, the combination of Behforooz and Jagadish discloses the method according to claim 11, wherein Behforooz discloses the correspondence is 
With respect to claim 14, the combination of Behforooz and Jagadish discloses the method according to claim 11, wherein Behforooz discloses the correspondence is based on the collaborator knowing the lead (Col. 8, lines 23-26, contact list of user is used for suggestion of pairs).
With respect to claim 15, the combination of Behforooz and Jagadish discloses the method according to claim 11, wherein Jagadish further discloses the second message is at least one of an email, text message, sms message, social media message, and instant message ([0036]).
With respect to claim 17, the combination of Behforooz and Jagadish discloses the method according to claim 11, wherein Behforooz discloses the method according to claim 11, wherein the user is one of the plurality of collaborators (Col. 12, lines 31-65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        July 30, 2021